DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1, 10, and 19, all prior art fail to teach or suggest, alone or in combination, the recited method and client device.  However, claims 1-18 are currently rejected under a nonstatutory double patenting rejection.  A response is respectfully requested of Applicant.








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,336,767. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 11,336,767 recites “A method implemented by a client device that initiated a voice communication session, the method comprising: while the voice communication session is in an on hold status: monitoring an audio stream of the voice communication session for an occurrence of a human voice speaking into the audio stream; in response to detecting the occurrence of the human voice during the monitoring: sending a response solicitation signal as input to the audio stream … determining whether the response to the response solicitation signal is a human response that is responsive to the response solicitation signal based on determining whether the human response corresponds to at least one predicted response to the response solicitation signal; and when it is determined that the response is a human response that is responsive to the response solicitation signal …” and claim 1 of the present application recites “A method implemented by one or more processors, the method comprising: detecting that a voice communication session is in an on hold status, wherein the voice communication session is initiated by a client device of a calling user; initiating an on hold client on the client device, wherein initiating the on hold client is during the voice communication session and is based on detecting that the voice communication session is in the on hold status; generating a predicted remaining hold time; determining a threshold value based on the predicted remaining hold time; and determining whether to send, from the client device, a response solicitation signal as input to the audio stream of the voice communication session, wherein determining whether to send the response solicitation signal is based on determining whether a portion of the audio data stream satisfies the threshold value,” and claim 10 of the present application recites “A method implemented by one or more processors, the method comprising: detecting that a voice communication session is in an on hold status, wherein the voice communication session is initiated by a client device of a calling user, and wherein detecting that the voice communication session is in the on hold status is based on an audio stream of the voice communication session; initiating an on hold client on the client device, wherein initiating the on hold client is during the voice communication session and is based on detecting that the voice communication session is in the on hold status; monitoring, using the on hold client, the audio stream of the voice communication session for a first candidate end of the on hold status, wherein monitoring the audio stream of the voice communication session occurs without direct interaction from the calling user; detecting, based on the monitoring, the first candidate end of the on hold status, where detecting the first candidate end of the one hold status comprises (a) determining a measure based on the audio stream of the voice communication session, and (b) determining whether the measure satisfies a first threshold value; in response to detecting the first candidate end of the on hold status based on the first threshold value: sending, from the client device, a response solicitation signal as input to the audio stream of the voice communication session; monitoring the audio stream of the voice communication session for a first response to the response solicitation signal; determining that the first response to the response solicitation signal indicates that the first candidate end of the hold status is not an actual end of the on hold status, wherein the actual end of the on hold status indicates that a human user is available to interact with the calling user in the voice communication session; in response to determining the first candidate end of hold status is not the actual end of the on hold status, additionally monitoring, using the on hold client, the audio stream of the voice communication session for a second candidate end of the on hold status, wherein monitoring the audio stream of the voice communication session occurs without direct interaction from the calling user; detecting, based on the additional monitoring, the second candidate end of the on hold status, where detecting the second candidate end of the one hold status comprises (a) determining an additional measure based on the audio stream of the voice communication session, and (b) determining whether at least the additional measure satisfies a second threshold value; in response to detecting the second candidate end of the on hold status based on the second threshold value: sending, from the client device, the response solicitation signal as input to the audio stream of the voice communication session; monitoring the audio stream of the voice communication session for a second response to the response solicitation signal; determining that the second response to the response solicitation signal indicates that the second candidate end of the hold status is the actual end of the on hold status, and causing user interface output to be rendered in response to determining the actual end of the on hold status, wherein the user interface output is perceptible by the calling user and indicates the actual end of the on hold status.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boss et al. (US Patent Application, Pub. No.: US 2008/0130865 A1) teach call hold enhancement for improved user feedback.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652